           Case 1:17-cv-02458-TSC Document 46 Filed 03/04/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                             )
NATIONAL WOMEN’S LAW CENTER, )
et al.,                      )
                             )
            Plaintiffs,      )
                             )
        v.                   )                     Civil Action No. 17-cv-2458 (TSC)
                             )
                             )
OFFICE OF MANAGEMENT AND     )
BUDGET, et al.,              )
                             )
                             )
            Defendants.      )
                             )


                                           ORDER
        Upon consideration of Defendants’ Motion to Dismiss, ECF No. 11, Plaintiffs’ Motion

for Summary Judgment, ECF No. 22, and Defendants’ Motion for Summary Judgment, ECF No.

27, and for the reasons set forth in the court’s Memorandum Opinion dated March 4, 2019, ECF

No. 45, it is hereby

        ORDERED that Defendants’ Motion to Dismiss, ECF No. 11, is DENIED. It is further

        ORDERED that Plaintiff’s Motion for Summary Judgment, ECF No. 22, is GRANTED.

It is further

        ORDERED that Defendants’ Motion for Summary Judgment, ECF No. 27, is DENIED.

It is further

        ORDERED that OMB’s stay of EEOC’s revised EEO-1 form and the September 15,

2017 Federal Register Notice (Stay the Effectiveness of the EEO-1 Pay Data Collection, 82 Fed.

Reg. 43362) announcing the same are VACATED.

                                         Page 1 of 2
 Case 1:17-cv-02458-TSC Document 46 Filed 03/04/19 Page 2 of 2



Date: March 4, 2019


                            Tanya S. Chutkan
                            TANYA S. CHUTKAN
                            United States District Judge




                           Page 2 of 2
